Per Cubiam.
The judge erred in enjoining the Treasurer of the State from paying mileage as involved in this case.

Judgment reversed.


All the Justices concur, except Hill and Gilbert, JJ., dissenting.

George M. Napier, attorney-general, and T. B. Gress, assistant attorney-general, for plaintiffs in error.
McElreath & Scott, contra.
Bussell, C. J.
There is only one question presented in this case: whether the judge of the superior court erred in rendering the judgment sought to be reviewed, which restrained the' Speaker of the House and the President of the Senate from certifying and approving the per diem of the members of the General Assembly at the extraordinary session which convened on March 19, 1926, *537and adjourned April 13, 1936. It is my opinion that the three co-ordinate branches of onr State government are so completely independent each of the other that the judicial department of the government can not interfere with any provision made by the legislative branch of the government which the General Assembly may deem to be necessary as expenses in discharging its duties of legislation. The question is not raised that the mileage is in an amount in excess of that allowed by the constitution, but this proceeding merely seeks to determine under what circumstances such mileage may be allowed by the proper committees and presiding officers of the General Assembly. I think that the judge in granting the injunction exercised a power not conferred upon the courts, to wit, that of in a sense supervising the expenditures of the General Assembly for the conduct of its business of legislation.